DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-10 and 33-52 responded on February 07, 2022 are pending.
Response to Arguments
Applicant's arguments, see pg. 10-11, filed February 07, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC§ 103 have been fully considered but they are not persuasive. 
Applicant argued Nguyen does not teach" insufficient to transmit UL data and a power headroom report (PHR) for a cell associated with the UL grant". Since claim does not positively recite what the portion of UL data and PHR are insufficient and those two types are being identified. Furthermore, in light of specification, [0133] recites the term "determining" encompasses a wide variety of actions. For example, "determining" may include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Also, "determining" may include receiving (e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Also, "determining" may include resolving, selecting, choosing, establishing and the like. Further clarification in the claims is recommended. In addition, it is also not clear what type of uplink data is. In light of specification, [0098] recites "since UL voice transmissions are periodic (e.g., once every 20 ms), the gNB may provide enough UL resources for the UE to transmit UL voice packets (in addition to transmitting the PHR) ". Nguyen discloses bidirectional voice and data communication for transmitting communications (i.e. uplink data) and components for receiving communications in [103]. 
Applicant also argued Guo teaches different concept of limitation. Guo discloses when both the BSR and the PHR are triggered, if the uplink resource allocated by the network (i.e. uplink grant) is insufficient for the UE to accommodate both the BSR MAC control element (i.e. uplink data) and the PHR MAC control element (i.e. PHR) in [0030]. The limitation recited in the claim does not clarify what type of uplink data, and the proportion between uplink data and PHR or at least one of uplink data and PHR has to be constant and periodic. Further clarification is recommended. 
Specification
The disclosure is objected to because of the following informalities: [0061] of specification recites "wherein a. A scheduling entity", should read "wherein a scheduling entity". Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	
Claim 1-3, 5-10, 33-35, 37-43 and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2017/024432, hereinafter "Nguyen") in view of Guo (US 2009/0303954 A1, hereinafter "Guo").
Regarding claim 1, Nguyen discloses a method for wireless communication by a user equipment (UE), comprising:
receiving an uplink (UL) grant assigning resources for UL transmissions from the UE to a next generation Node B (gNB) (Nguyen, [59] send an UL resource grant for allocating resources of an uplink data channel);
determining the assigned resources are insufficient to transmit UL data and a power headroom report (PHR) for a cell associated with the UL grant (Nguyen, [60] The UE 115-a may determine that a PHR including power headroom information for the PCell 230 and SCells 235 exceeds the available UL resources allocated by the UL resource grant which may be a small grant and the allocated UL resources may have a relatively low capacity and proceed to generate a partial PHR); and
based, at least in part, on the determination, taking one or more actions to transmit the UL data and convey an indication of the PHR to the gNB (Nguyen, [61] UE 115-a may send a partial PHR 220-a which includes power headroom information for a subset of cells in the allocated UL resources).
Nguyen does not explicitly disclose wherein the indication indicates the assigned resources are insufficient for the UE to transmit both uplink data and the PHR.
Guo from the same field of endeavor discloses wherein the indication indicates the assigned resources are insufficient for the UE to transmit both uplink data and the PHR (Guo, [0038] when both the BSR and the PHR are triggered, if the uplink resource allocated by the network is insufficient for the UE to accommodate both the BSR MAC control element (i.e. data) and the PHR MAC control element (i.e. PHR)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report for uplink aggregation disclosed by Nguyen and handling scheduling information report disclosed by Guo with a motivation to make this modification in order to allocate transmission resource and make scheduling decision efficiently (Guo, [0030]).	
	Regarding claim 2, Nguyen discloses wherein conveying the indication of the PHR comprises: 
refraining to transmit the PHR, wherein the refraining indicates a PHR corresponding to zero for the cell (Nguyen, [76] where an In field value of zero indicates reporting for the PCell and SCells are indexed according to SCell indices).
Regarding claim 3, Nguyen discloses wherein conveying the indication of the PHR comprises:
transmitting the indication in a sub header portion of a media access control (MAC) control element (CE), wherein the MAC CE does not include a payload (Nguyen, [63] the partial PHR 220-a may be formatted according to an extended PHR MAC control element format. A reserved field of the extend PHR MAC control element may be used to carry the truncation indicator).
Regarding claim 5, Nguyen discloses conveying the indication of the PHR comprises transmitting the PHR for the cell using a multi-entry PHR format, wherein the multi-entry PHR format conveys an indication of the PHR for the cell and a PHR associated with, at least, a secondary cell (Nguyen, [65] the UE may report additional power headroom information in additional allocated UL resources. For example, the UE 115-a may receive a second UL resource grant allocating second UL resources and report a second partial PHR in the second UL resources. The second UL resources may be on the same or a different carrier, and may be allocated within the same or a different transmission time interval, in some cases. The partial PHR and partial PHR may include power headroom information for each configured and activated serving).
Regarding claim 6, Nguyen discloses wherein the multi-entry PHR format comprises: one bit associated with each of the cell and the secondary cell, wherein the one bit indicates one of a PHR of 0 associated with a respective cell or an insufficient UL grant associated with the respective cell (Nguyen, [65, 76] where the truncation indicator includes two or more bits, the truncation indicator may signal a number of secondary cells for which power headroom information is not reported in the partial PHR).
Regarding claim 7, Nguyen discloses wherein conveying the indication of the PHR comprises:
transmitting an indication that the UL grant is insufficient to transmit the UL data and the PHR (Nguyen, [54] where many SCells are configured with an uplink, the extended PHR may exceed the capacity of the allocated or available resources);
in response to the indication, receiving an additional UL grant assigning additional resources for the UL transmissions to the gNB (Nguyen, [37] base station may provide an additional grant for modify a transmission parameter for a subsequent uplink transmission by the user equipment); and
transmitting the PHR based, at least in part, on the additional UL grant (Nguyen, [65] the UE may report additional power headroom information in additional allocated UL resources. For example, the UE may receive a second UL resource grant allocating second UL resources and report a second partial PHR in the second UL resources. The second UL resources may be on the same or a different carrier, and may be allocated within the same or a different transmission time interval, in some cases. The partial PHR 220-a and partial PHR 220-b may include power headroom information for each configured and activated serving cell).
Regarding claim 8, Nguyen discloses wherein the indication that the UL grant is insufficient is transmitted in a reserved bit of a header of a media access control (MAC) sub-packet data unit (PDU) (Nguyen, [74] Fig. 5 reserved bits 515 for the reserved bits may carry additional information such as phr is not reported).
Regarding claim 9, Nguyen discloses wherein taking the one or more actions comprises:
conveying an indication the UL grant is insufficient to transmit the UL data and the PHR for the cell (Nguyen, [54] where many SCells are configured with an uplink, the extended PHR may exceed the capacity of the allocated or available resources);
in response to the indication, receiving, from the gNB, an additional UL grant assigning additional resources for UL transmissions to the gNB (Nguyen, [37] base station may provide an additional grant for modify a transmission parameter for a subsequent uplink transmission by the user equipment), and
transmitting the PHR and the UL data based, at least in part on the additional UL grant (Nguyen, [65] the UE may report additional power headroom information in additional allocated UL resources. For example, the UE may receive a second UL resource grant allocating second UL resources and report a second partial PHR in the second UL resources. The second UL resources may be on the same or a different carrier, and may be allocated within the same or a different transmission time interval, in some cases. The partial PHR 220-a and partial PHR 220-b may include power headroom information for each configured and activated serving cell).
Regarding claim 10, Nguyen discloses wherein the UE is located at an edge of a coverage area provided by the gNB (Nguyen, Fig. 1 UE 115).
Regarding claims 33-35, 37-43 and 44-52 these claims recite "An apparatus for wireless communication by a user equipment" and "A non-transitory computer-readable medium for wireless communication by a user equipment " that disclose similar steps as recited by the method of claims 1-3 and 5-10, thus are rejected with the same rationale applied against claims 1-3 and 5-10 as presented above.	
Claims 4 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2017/024432, hereinafter "Nguyen") in view of Guo (US 2009/0303954 A1, hereinafter "Guo") as applied to claim above, and further in view of Jen et al. (US 2011/0250918 A1, hereinafter "Jen").
Regarding claim 4, Nguyen in view of Guo does not explicitly disclose wherein conveying the indication of the PHR comprises: transmitting the PHR for the cell using a single entry PHR format.
Jen from the same field of endeavor discloses wherein conveying the indication of the PHR comprises:  transmitting the PHR for the cell using a single entry PHR format (Jen, [0098] Single/combined PHR is used if transmission of multiple PUCCHs is on the same PRB (e.g. physical resource block)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Jen’s system for multiple PHR for uplink into Nguyen’s power headroom report for uplink aggregation as modified by Guo with a motivation to make this modification in order to reduce the power usage at UE and interference (Jen, [0007]).	
Regarding claim 36 this claim recites "An apparatus for wireless communication by a user equipment" that discloses similar steps as recited by the method of claim 4, thus is rejected with the same rationale applied against claim 4 as presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415